Citation Nr: 0813711	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-12 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

2. There is no corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence. 

3.  The competent evidence of record demonstrates that a skin 
disorder is not related to active military service, to 
include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007). 

2.  A skin condition was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letter dated in June 2004 advised the veteran of the 
foregoing elements of the notice requirement.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his personnel records, his VA treatment records, his 
unit records, and his identified private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

I.  Post-Traumatic Stress Disorder

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 
3.304(f).  The United States Court of Appeals for Veterans 
Claims has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the Army 
from December 1965 to September 1967.  The veteran's service 
personnel records noted that he was stationed in the Republic 
of Vietnam from October 1966 to September 1967.  During his 
tour of service in Vietnam, the veteran's service personnel 
records listed his principal duty as a radio relay carrier 
attendant, and noted that he was in Company A, 459th Signal 
Battalion, 1st Brigade, 21st Group.  The veteran's service 
medical records are negative for any complaints of or 
treatment for any combat-related injuries or a psychiatric 
disorder.  The veteran's September 1967 separation 
examination noted his psychiatric status as "normal."  On a 
medical history report, completed at that time, the veteran 
denied nervous trouble of any sort, frequent or terrifying 
nightmares, loss of memory or amnesia, trouble sleeping, and 
depression or excessive worry.

Post-service medical treatment records from July 2004 through 
September 2005 revealed diagnoses of and treatment for PTSD 
and mild anxiety disorder.  A May 2005 private treatment 
letter stated that the veteran had been attending PTSD group 
meetings since August 2003.  None of the records express an 
opinion as to whether the veteran's PTSD symptoms were 
related to his active military service.

In September 2004, the veteran underwent a VA PTSD 
examination.  The veteran complained of limited 
socialization, depression, sleep difficulty, and nightmares.  
The veteran stated that he had a recurrent recollection of 
being in Vietnam.  Specifically, the veteran explained his 
recollection of being in a tent in Da Nang when the tent was 
hit and only three soldiers, including him, walked out alive.  
He was bloody and a severed hand of a soldier was on his 
chest.  The veteran also reported that he was not in combat 
during service.  Upon mental status examination the veteran 
was alert and fully oriented, casually dressed, calm, and 
somewhat guarded.  He spoke clearly, slowly, and in a low 
tone of voice.  His answers were coherent and relevant.  His 
mood was depressed and his affect was congruent.  The veteran 
denied suicidal and homicidal ideation as well as 
hallucinations and delusions.  The veteran's memory was 
intact, and there was no impairment of his thought process.  
The VA examiner noted "no post-military stressors."  The 
diagnosis was chronic PTSD, and a Global Assessment of 
Functioning (GAF) score of 65 was assigned.

The evidence of record does not show that the veteran engaged 
in combat with the enemy.  The veteran's service personnel 
records provide no evidence of participation in combat.  A 
review of his report of separation, Form DD 214, revealed 
that he was awarded a National Defense Service Medal and a 
Vietnam Campaign Medal.  No decorations, medals, badges, or 
commendations confirming the veteran's participation in 
combat were indicated.  In addition, the veteran's unit 
records do not reveal that the veteran or any member of his 
unit participated in combat during the time period that the 
veteran was in Vietnam.

As the veteran is not shown to have participated in combat, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 128; 
Doran, 6 Vet. App. at 283.  In considering whether there is 
credible supporting evidence that the claimed inservice 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.

In support of his claim, the veteran has reported two 
inservice stressors which he believes could have led to his 
current PTSD.  Specifically, he provided statements 
indicating that in May 1967, he was sent to Da Nang for one 
week to replace a service member who was on "R&R."  While 
sleeping in a tent with ten other men in Da Nang, the base 
came under attack and his tent was hit by a mortar round.  
The veteran awoke to find a severed hand on his chest that 
had been blown off of someone.  Of the ten men in the tent 
with the veteran, only three survived.  The veteran also 
stated that, periodically between January 1967 and August 
1967, he performed volunteer work at the 8th Field Hospital 
in Nha Trang, where he performed duties of helping to carry 
the wounded and the dead from a helicopter pad to emergency 
areas.

The veteran has also submitted printouts of webpages 
regarding operations of combat in Vietnam in support of his 
claim.  The webpages, however, do not confirm that either the 
veteran or any member of his unit was in Da Nang in May 1967 
and exposed to mortar fire, or that the veteran performed 
volunteer work carrying the wounded and the dead to emergency 
areas.

In an attempt to verify the veteran's stressors, the RO 
obtained the veteran's unit records, which are associated 
with the claims file.  In January 2006, the Military Records 
Specialist for the RO reviewed the veteran's unit records and 
prepared a summary and opinion addressing whether the 
veteran's reported stressors were verified by the unit 
records.  The Military Records Specialist determined the 
following:

The unit records including the 
Operational Report for that period state 
the veteran's unit was involved in the 
installation of telephone hardware in Nha 
Trang.  The same report records Company 
A's physical location as Nha Trang.  
There is no reference to any personnel 
being sent on temporary duty to Danang.  
The Combat Area Casualty File contains a 
listing of all the fatalities experienced 
by the 459th Signal Battalion and does 
not report any fatalities during the 
veteran's tour.  The US Air Force 
recorded all attacks directed at the 
Danang Airbase and no attack was reported 
during May, 1967.  The headquarters, 
Military Assistance Command Vietnam 
monthly summary does not record any 
attacks directed at Danang during May, 
1967.  The US Naval Forces, Vietnam 
monthly summary for May, 1967 also does 
not include any information concerning 
enemy rocket or artillery attacks 
directed at the Naval Support Activity 
Danang.  The veteran's personnel and 
medical records do not contain any 
information that would suggest he was 
assigned to Danang in May, 1967.

Initially, none of the diagnoses of PTSD are shown to be 
directly linked to either of the veteran's claimed inservice 
stressors.  More importantly, notwithstanding the diagnoses 
of PTSD, the evidence of record does not provide 
corroboration or verification of the occurrences of the 
veteran's claimed stressors by official service records or 
other credible supporting evidence.  Neither the veteran's 
service medical records, his service personnel records, his 
unit records, nor the webpages that he submitted confirm that 
the veteran was exposed to mortar fire in Da Nang in May 1967 
or that he volunteered to help carry the wounded and the dead 
to emergency areas during service in Vietnam.

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. § 
5107.  The objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his testimony alone is not sufficient to establish the 
occurrence of the claimed stressors; accordingly, his 
testimony must be corroborated by credible supporting 
evidence.  As no credible corroborating evidence that the 
stressors actually occurred is of record, the requirements 
for a grant of service connection for PTSD are not met.  38 
C.F.R. § 3.304(f).  Accordingly, because there is no verified 
stressor, service connection for PTSD is not warranted.  See 
id. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Skin Disorder

As noted above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, VA regulations provide that if a veteran was 
exposed to an herbicide agent (Agent Orange) during active 
service, service connection is presumed for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Service personnel records indicated the 
veteran served in Vietnam from October 1966 to September 
1967.  Accordingly, the veteran is presumed exposed to Agent 
Orange.

Although the veteran is presumed exposed to Agent Orange, the 
Board finds that the medical evidence of record does not 
support presumptive service connection for a skin disorder.  
A thorough review of the record indicates there is no 
diagnosis of a disorder eligible for presumptive service 
connection.  Rather, the only skin disorders for which 
service connection is warranted under 38 C.F.R. § 3.309(e) 
are porphyria cutanea tarda, and chloracne (or other acneform 
disease consistent with chloracne).  There is no evidence 
that the veteran has either of these conditions, or any of 
the other presumptive diseases for which service connection 
on the basis of herbicide exposure can be granted.  38 C.F.R. 
§ 3.309.  Accordingly, presumptive service connection for a 
skin disorder is not warranted.

Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  In order to establish service connection for a 
claimed disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.

The veteran's service medical records reveal that in January 
1967, he complained of a rash.  The diagnosis was tinea 
corporis.  A September 1967 separation examination noted that 
the veteran's skin was normal.  On a report of medical 
history, completed at that time, the veteran denied skin 
diseases.

VA treatment records from July 2004 through September 2005 
reveal the veteran's complaints of and treatment for prurigo 
nodularis and lichen simplex chronicus.  A July 2004 
treatment record noted that, upon physical examination, the 
veteran had multiple primary, secondary lesions diffusely on 
his torso with hyperpigmented maculopapular scarring red 
papules, red macules with ulceration and surrounding edema 
overlying excoriations.  The diagnosis was diffuse skin 
lesions reportedly pruritic, recurrent without clear 
exac/precipitants or weather relations.  A March 2005 
treatment record noted that the veteran reported a 30 year 
history of prurigo nodularis, and that he was using 
medication.  The veteran still had occasional flares and was 
not compliant with his multiple medications.  Physical 
examination of the veteran's trunk and arms revealed post 
inflammatory hyperpigmented macules and papules (mostly flat 
lesions) over the torso with a few excoriations on the upper 
back.  The diagnosis was prurigo nodularis.  A June 2005 
treatment record noted the veteran's complaints of a pruritis 
lesion on his left leg.  Physical examination of the trunk 
and arms revealed a few hyperpigmented macules scattered 
throughout with excoriated papules with overlying crusted.  
Physical examination of the legs revealed a 3 by 6 centimeter 
scaly plaque with excoriation with hyperpigmentation 
perilesionally.  The diagnoses were prurigo nodularis of the 
trunk and shoulders, still with some activity, and lichen 
simplex chronicus of the left lower leg.

In January 2006, the veteran underwent a VA dermatology 
examination.  The veteran reported a history of skin lesions 
for over 30 years, which he stated started during service.  
The veteran stated that he had been treated with creams and 
oral medications, and that his disease was still active, 
especially around the shoulders and one persistent spot on 
the left leg.  Physical examination revealed the upper 
anterior and posterior shoulders to have several linear 
excoriated plaques, few with erosions, and several healed 
hyperpigmented macules and papules over the trunk, buttocks, 
and thighs.  There was a lichenified thick plaque on the left 
lower leg.  The overall body surface area affected was 
approximately 25 percent.  The percent of exposed areas 
affected was less than 1 percent.  Onset and course were 
noted to be intermittent and non-worsening.  The diagnoses 
were "no tinea corporis," "prurigo nodularis, not related 
to tinea corporis," and "lichen simplex chronicus, left 
leg."  The VA examiner concluded that there was "no medical 
evidence that tinea corporis causes prurigo nodularis."

The Board finds that that the evidence of record does not 
support a finding of service connection for a skin disorder.  
The evidence of record shows diagnoses of prurigo nodularis 
and lichen simplex chronicus.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997).  Although there was a diagnosis of tinea 
corporis inservice, the VA examiner concluded that there was 
no medical evidence that the veteran's inservice skin 
disorder caused his current skin disorder.  Accordingly, the 
medical evidence of record does not suggest a relationship 
between the diagnosed disorders and active service.  Hickson, 
12 Vet. App. at 253.  In addition, the first post-service 
medical evidence of a skin disorder was in July 2004, over 36 
years after the veteran's discharge from service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition). 

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board notes that the 
veteran has alleged in statements on appeal that his skin 
disorder has persisted since service.  However, the veteran's 
statements and testimony, as a lay person, are not competent 
evidence to assert that a relationship exists between his 
period of service and the disorder on appeal, or to otherwise 
assert medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As there is no medical evidence that 
the veteran's current skin disorder is related to service, 
service connection for a skin disorder is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for PTSD is denied.

Service connection for a skin disorder, to include as due to 
herbicide exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


